Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with applicant’s representative, Timothy Chou (Reg. No. 74,749), on 02/11/2022.
The application has been amended as follows:

1. (Currently Amended) A method for provision of risk information associated with user accounts, the method comprising: 
performing, by one or more processors of a computer system, a hash algorithm on a password associated with a user account, thereby producing a hashed password;
modifying, by the one or more processors of the computer system, the hashed password using a predetermined method to remove a first portion of the hashed password, thereby producing a modified hashed password that includes a second portion of the hashed password;
transmitting, by the one or more processors of the computing system, the modified hashed password to a computing device of a service provider;
receiving, by one or more processors of the computing device, the modified hashed password;

modifying, by the one or more processors of the computing device, multiple passwords using the hash algorithm, the multiple passwords associated with multiple compromised accounts, thereby producing multiple hashed passwords;
searching, by the one or more processors of the computing device, a database comprising the multiple hashed passwords associated with the multiple compromised accounts;
identifying, by one or more processors of the computing device, from the multiple hashed passwords, one hashed password corresponding to the second portion of the hashed password included in the modified hashed password;
transmitting, by one or more processors of the computing device to the computing system, the one hashed password;
receiving, by the one or more processors of the computing system, the one hashed password; and
determining, by the one or more processors of the computing system, that the user password is compromised if the one hashed password matches at least the first portion of the hashed password and the second portion of the hashed password.

2. (Previously presented) The method of claim 1, wherein modifying, by the one or more processors of the computer system, the hashed password comprises: 
anonymizing the hashed password by obscuring a portion of the hashed password to obtain the modified hashed password by at least:
determining a first character of the hashed password;
determining a last character of the hashed password;
keeping the first character of the hashed password;
keeping the last character of the hashed password; and
removing other characters of the hashed password.

3. (Previously presented) The method of claim 1, wherein modifying, by the one or more processors of the computer system, the hashed password comprises keeping first N characters of the hashed password; and removing any remaining characters of the hashed password that are after the first N characters.

4. (Canceled)

5. (Previously presented) The method of claim 1, wherein the identifying one password corresponding to the modified password comprises: 
identifying one hashed password from the multiple hashed password, the one hashed password matching a pattern of the second portion of the hashed password.

6. (Previously presented) The method of claim 2, wherein the hash algorithm is MD5, SHA1, or SHA256.

7. (Original) The method of claim 1, wherein the password is a password in plain text.

8.-20. (Canceled)



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-3, 5-7 and 21. The claims are generally directed to a method of determining if a user password is compromised by comparing a hash of the password with a hash of an identified compromised password, wherein the hash of the identified compromised password is identified by comparing a portion of a modification of the hash of the password against corresponding portions of hashed compromised passwords, thereby shielding exposure of the original password during the method.
The latest office action mailed on 08/06/2021 rejected claims 1-10 under 35 U.S.C. § 101, rejected claims 1-10 under 35 U.S.C. § 112(b), and rejected claims 1-10 under 35 U.S.C. § 102(a)(2). The rejections under 35 U.S.C. § 101 are now withdrawn because the claims from applicant’s amendments have integrated the exception into a practical application because the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole are more than a drafting effort designed to monopolize the exception. The rejections under 35 U.S.C. § 112(b) are now withdrawn because applicant’s amendments to the claims have overcome the claim language lacking antecedent basis. The rejections under 35 U.S.C. § 102(a)(2) are now withdrawn because applicant’s amendments to the claims have overcome the prior art.
The closest prior art of record is US 2017/0346797 A1 to Yedidi et al. (hereinafter “Yedidi”). Yedidi teaches:
performing, by one or more processors of a computer system, a hash algorithm on a password associated with a user account, thereby producing a hashed password (paras 42, 49)
transmitting, by the one or more processors of the computing system, the … hashed password to a computing device of a service provider (paras 42, 49, 77, 79)
receiving, by one or more processors of the computing device, the … hashed password (paras 42, 49, 77, 79)
modifying, by the one or more processors of the computing device, multiple passwords using the hash algorithm, the multiple passwords associated with multiple compromised accounts, thereby producing multiple hashed passwords (para 39)
searching, by the one or more processors of the computing device, a database comprising the multiple hashed passwords associated with the multiple compromised accounts (paras 42, 49)
transmitting, by one or more processors of the computing device to the computing system, the one hashed password (paras 42, 49, 77, 79)
receiving, by the one or more processors of the computing system, the one hashed password (paras 42, 49, 77, 79)
determining, by the one or more processors of the computing system, that the user password is compromised if the one hashed password matches at least the first portion of the hashed password and the second portion of the hashed password (para 49)
Therefore, the prior art does not teach, neither singly nor in combination the following:
modifying, by the one or more processors of the computer system, the hashed password using a predetermined method to remove a first portion of the hashed password, thereby producing a modified hashed password that includes a second portion of the hashed password
identifying, by one or more processors of the computing device, from the multiple hashed passwords, one hashed password corresponding to the second portion of the hashed password included in the modified hashed password

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ari Shahabi/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685